DETAILED ACTION
This office action is in response to Applicant’s communication of October 13, 2021.  The Information Disclosure Statements with filing dates of December 12, 2017, May 5, 2020, August 6, 2020, and July 8, 2021, have been acknowledged.  Applicant's supplemental response and claim amendments filed on October 13, 2021, have been entered.

Priority:  03/07/2014
Status of Claims:  Claims 42 – 61 are pending.  Claims 42 and 45 have been AMENDED.  Claims 46 – 61 are presented as NEW.  Claims 1 – 41 have previously been CANCELLED.
Status of Office Action:  Notice of Allowance 

Response to Amendments To The Claims
Applicant’s arguments with respect to the amendments to the claims have been fully considered.

Claim Rejections - 35 USC § 101
In view of Applicant’s arguments regarding the pending claims, the previous rejection of the subject claims under 35 U.S.C. 101 in the prior Office Action, is hereby withdrawn.   

Reasons for Allowance
Claims 42 – 61 are allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner notes that the Amendments To The Specification filed on May 12, 2016, at paragraph 2, identify 

The closest prior art of record includes Tarighat et al., U.S. 2012/0259762 generally identifying a cloud-based system run on servers, coupled to network devices in a cloud computing environment, a graphical user interface, operations on virtual machines, processing of trading strategies, routing subject to a scalable architecture with distribution of workload, and 

Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 42 that include:
a hardware random combination generator;
a master cloud server communicatively coupled to the random combination generator, the master cloud server having an interactive graphical user interface configured to receive user commands for generating a plurality of virtual machines, one or more of the plurality of virtual machines creating a neural network base, the neural network base trained by the one or more of the plurality of virtual machines to improve an ability of a neural network to generalize outputs and responses through use of noisy data, including small random variations from previously learned solutions to determine that a particular trading strategy should be employed during a next trading period, each of the plurality of virtual machines being configured to process trading strategies, the master cloud server 
the idle virtual machine communicatively coupled to the master cloud server, the master cloud server automatically generating trading strategies which comprise an intentionally false first digital data element interspersed with a first digital data element and automatically transmitting the trading strategies to the idle virtual machine, the intentionally false first digital data element representing a non-optimal strategy and representing a technical solution to a technical problem of enhancing security of the trading strategies executed within the plurality of virtual machines, the presence of the intentionally false first digital data element of the trading strategies being used to confuse a party that intercepts the trading strategies.

Additionally, the presented limitations of independent system Claim 45 identify similar features as outlined in independent system Claim 42.

The claims present sufficient detail in an ordered combination, not designed to monopolize the exception.  For these reasons, independent Claims 42 and 45 are deemed to be allowable over the prior art of record, and claims 43, 44 and 46 – 61 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        January 4, 2022